The opinion of the court was delivered by
Garrison, J.
This writ of error brings up the judgment of the Circuit Court of Passaic county in favor of the plaintiff in an action brought in said court to recover on an express contract for the maintenance of the daughter of the decedent of whose estate the defendant is administratrix. The plaintiff, who is the father-in-law of the decedent, adduced testimony competent to prove the making of an express agreement by the decedent to pay him the sunr of $5 per week for the maintenance of the latter’s daughter, that under this agreement the plaintiff maintained decedent’s daughter until the death of the latter and that he had not received payment therefor.
A motion to nonsuit was in view of the testimony properly denied. The charge of the court by which plaintiff’s recovery was limited to the period covered by the statute of limitations was proper; the contention that the statute bars a recovery if the contract commenced to run prior to the statutory period is without foundation.
The remaining assignments argued in the brief of plaintiff *9in error relate io rulings rejecting testimony offered at the trial, none of which were erroneous.
1. It was not error to exclude proof that in a divorce proceeding between the decedent and his wife the Court of Chancery had allowed the latter alimony for the maintenance of herself and child. Such allowance, if known to the plaintiff, was too remote; it did not hind him or militate against the making by the decedent of the express contract on which the plaintiff’s action was founded.
2. Testimony that no bill from plaintiff was found among decedent’s papers, but that letters were found from other persons in answer to advertisements for a boarding place for decedent’s daughter was entirely too remote to be competent.
3. The fact that the decedent had at the time of his death cash on hand or on deposit in bank was too remote to have any probative effect upon the issne; and the same may be said as to the testimony that decedent customarily paid his bills and did not have outstanding accounts.
4. Whether or not the final decree in the divorce proceeding awarded the child to the decedent was a circumstance without hearing upon the issues which were (a) whether the confract sued upon had been made; (b) whether it had been performed and (c) whether payment had been made. These issues having been submitted to the jury, the judgment based upon the verdict will be affirmed.